Citation Nr: 1336546	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for a psychiatric disability, rated 10 percent prior to December 30, 2008, and 30 percent as of December 30, 2008.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2012, the Board remanded the appeal.  A review of the record shows that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

The appeal is REMANDED to the RO.


REMAND

As noted in the prior remand, the Veteran's claims file has been lost and was being rebuilt.  The record at that time showed that he had filed a VA Form 9, Appeal to Board of Veterans' Appeals, in February 2008 but did not indicate whether he wanted a Board hearing.  Therefore, the RO sent him a letter in October 2011 asking him to complete a new VA Form 9 indicating his hearing option.  However, no reply was of record.

Since that time, a VA Form 9 received in November 2011 has been reassociated with the claims file.  On that form, the Veteran indicated he wanted a Board hearing by videoconference.  There is no indication that he has withdrawn that request.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2013); 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013).  As the RO schedules videoconference Board hearings, a remand of this appeal to the RO is warranted to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

